Title: Senate Resolution, 9 November 1814 (Abstract)
From: 
To: 


        § Senate Resolution. 9 November 1814. “Resolved, That the President of the United States be, and he is hereby requested to cause to be laid before the Senate, a statement, as far as practicable, of the number of privates and non-commissioned officers enlisted within each state or territory for the army of the United States since the commencement of the present war, specifying the year of their enlistments, and the term of time for which they were enlisted; and also the number of commissioned officers of each rank, in the army of the United States, specifying the number, with their respective ranks, belonging to each state or territory.”
      